FILED
                                                                       United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                           Tenth Circuit

                            FOR THE TENTH CIRCUIT                            February 3, 2020
                        _________________________________
                                                                           Christopher M. Wolpert
                                                                               Clerk of Court
 UNITED STATES OF AMERICA,

       Plaintiff - Appellee,

 v.                                                           No. 19-4059
                                                    (D.C. No. 2:12-CR-00663-RJS-1)
 RODNEY JAMES PALMER,                                           (D. Utah)

       Defendant - Appellant.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before BRISCOE, McHUGH, and MORITZ, Circuit Judges.
                  _________________________________

      Rodney James Palmer, a federal prisoner appearing pro se, is back before the

court seeking review of the district court’s denial of his motion for a writ of coram

nobis and his subsequent motion to reconsider. We last encountered Palmer when we

denied his request for a certificate of appealability (“COA”) regarding the district

court’s denial of his motion to vacate his sentence under 28 U.S.C. § 2255. Since

then, Palmer has filed several other requests for relief in the district court, including

his coram nobis entreaty. The district court denied these motions, principally on the

ground that they were unauthorized or otherwise jurisdictionally infirm. We agree



      *
         This order and judgment is not binding precedent, except under the doctrines
of law of the case, res judicata, and collateral estoppel. It may be cited, however, for
its persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
with the district court, and we conclude that separate motions Palmer has filed with

this court are unauthorized, moot, or without merit. We therefore affirm the district

court, dismiss Palmer’s requests for relief from his conviction and sentence, and deny

or dismiss Palmer’s pending appellate motions.

                                           I

      We have summarized many of the relevant facts in prior opinions, so we

abbreviate that history. Palmer was indicted by a federal grand jury for producing

and possessing child pornography. United States v. Palmer, 699 F. App’x 836, 836

(10th Cir. 2017) (unpublished) (“Palmer II”). He pleaded guilty to the production

charge. Id. Prior to sentencing, Palmer moved to withdraw his guilty plea. Id. The

district court denied the motion, and this court affirmed. United States v. Palmer,

630 F. App’x 795, 795–97 (10th Cir. 2015) (unpublished). The district court

sentenced Palmer to imprisonment for 210 months. Palmer II, 699 F. App’x at 837.

Palmer is currently serving that sentence. Record on Appeal (“R.”) at 100.

      Palmer appealed his conviction and sentence. He first filed an unsuccessful

direct appeal. Palmer II, 699 F. App’x at 837. He then filed an unsuccessful § 2255

motion. Id. After he did not prevail in the district court on a motion for

reconsideration, Palmer sought a COA from this court as to the denial of his § 2255

motion. Id. We denied a COA. Id. at 837–38. Palmer later filed a “Motion To

Reopen Case,” R. at 46, which the district court construed as a successive § 2255

motion. Id. at 64–65. Because Palmer had not sought or received permission to file



                                               2
a successive motion, the district court dismissed the Motion To Reopen on

jurisdictional grounds. Id.

       Palmer continued. He filed a “Writ Of Error Coram Nobis” and a “Motion To

Expedite” this request for coram nobis relief. Id. at 66, 96. Palmer argued in his

coram nobis motion that the United States lacked jurisdiction to prosecute him

criminally, and he intimated that he was actually innocent. Id. at 66–93. The district

court concluded that a prisoner currently in custody cannot challenge his sentence or

conviction through a writ of coram nobis, and in any event, Palmer’s coram nobis

application was in reality yet another unauthorized § 2255 motion. Id. at 100–01.

The district court therefore denied the coram nobis motion, and referenced Palmer’s

accompanying “Motion To Expedite” in footnotes. Id. at 100–01 & nn.2, 6. After

Palmer unsuccessfully sought reconsideration of the coram nobis ruling in the district

court, id. at 116, he filed a notice of appeal. Id. at 118.

       Palmer has filed several motions on appeal as well. One is a “Motion To

Overrule And Dismiss Criminal Case For Lack Of Jurisdiction,” in which he again

asserts that the United States had and has no jurisdiction. A second is a set of papers

in which Palmer seeks leave to proceed in forma pauperis. A third is a “Motion To

Expedite Opening Brief And Case,” in which he seeks to speed up the resolution of

the case on appeal. A fourth is a “Motion For Judgment In Agreement,” in which

Palmer asserts that the government is estopped or otherwise barred from opposing his

request for an exonerating judgment.



                                                3
                                            II

      The district court properly rejected Palmer’s coram nobis motion. Even if the

district court had jurisdiction to entertain the motion, a petition for a writ of coram

nobis is available only to a person “who is no longer ‘in custody’ and therefore

cannot seek habeas relief[.]” Chaidez v. United States, 568 U.S. 342, 345 n.1 (2013)

(citation omitted). Palmer does not fit that description. But the district court

correctly determined that jurisdiction was lacking because Palmer’s coram nobis

petition was a successive § 2255 motion in disguise. A successive § 2255 motion

“cannot be filed in district court without approval by a panel of this court.” United

States v. Nelson, 465 F.3d 1145, 1148 (10th Cir. 2006). Without such approval, “the

district court does not even have jurisdiction to deny the relief sought in the

pleading.” Id.

      That Palmer labeled his filing as a request for a writ of coram nobis (instead of

as a § 2255 motion) is immaterial. We “are not bound by a pleading’s title; rather,

we consider its substance.” United States v. Griffith, 928 F.3d 855, 876 (10th Cir.

2019). A motion under § 2255 “asserts or reasserts claims of error in the prisoner’s

conviction,” United States v. Baker, 718 F.3d 1204, 1206 (10th Cir. 2013), and one

such alleged error is the absence of “jurisdiction to impose such sentence.” 28

U.S.C. § 2255(a). Palmer’s coram nobis motion attempts to make this very point.

The substance of Palmer’s filing controls, whether we “[c]all it a motion for a new

trial, arrest of judgment, mandamus, prohibition, coram nobis, coram vobis, audita

querela, certiorari, capias, habeas corpus, ejectment, quare impedit, bill of review,

                                                 4
writ of error, or an application for a Get-Out-of-Jail card; the name makes no

difference.” United States v. Springer, 875 F.3d 968, 974 (10th Cir. 2017) (citation

omitted). Palmer’s suggestion that the district court did not actually rule on the

coram nobis motion, or that the district court committed reversible error by issuing an

opinion before the government filed a response brief, is unsupported.

      Palmer’s case is similar in many respects to United States v. Perryman, 750 F.

App’x 705 (10th Cir. 2018) (unpublished). In Perryman, the defendant pleaded

guilty to two counts and was convicted by a jury on several others. Id. at 706. The

district court denied the defendant’s first § 2255 motion, and we denied the

defendant’s request for a COA. Id. The defendant then filed an application for a writ

of coram nobis, which the district court dismissed after deeming it a successive and

unauthorized § 2255 motion. Id. at 706–07. We denied the defendant’s subsequent

request for a COA, observing (among other things) that the coram nobis motion was

filed without permission even though it was effectively a § 2255 motion seeking

relief from the underlying conviction. Id. at 707–08.

      Nor has Palmer presented a case for innocence. One of the “traditional

grounds” for excusing a successive habeas petition is “a proper showing of actual

innocence.” United States v. Miles, 923 F.3d 798, 803–04 (10th Cir. 2019). This

requires “new evidence [that] shows it is more likely than not that no reasonable juror

would have convicted the petitioner.” Id. at 804 (citation omitted, brackets in

original); see also id. (defining “new evidence” as proof that was “excluded or

unavailable at trial”) (citation omitted). Palmer has not highlighted any evidence that

                                               5
compels a finding of innocence, much less “new” evidence that did not exist or was

inaccessible at the time of trial.

       Palmer’s appellate motions do not provide a basis for relief either. Palmer

identifies no basis for exercising jurisdiction over his “Motion To Overrule And

Dismiss Criminal Case For Lack Of Jurisdiction” or his “Motion For Judgment In

Agreement.” Federal appellate courts have jurisdiction over “final decisions” of

federal district courts. 28 U.S.C. § 1291. Palmer’s motions do not seek review of

any final decision of the district court. They seek direct relief from this court through

an order declaring his underlying conviction and sentence invalid. We do not have

original jurisdiction over habeas petitions, Trevino-Casares v. U.S. Parole Comm’n,

992 F.2d 1068, 1070 (10th Cir. 1993), let alone over stand-alone requests to nullify

trial court proceedings. And even if we considered Palmer’s motions, they come

nowhere near establishing substantive grounds for relief.

       That leaves Palmer’s motion to proceed in forma pauperis and Palmer’s

motion to expedite. As to the former, appellate proceedings are now at an end, and

regardless, Palmer “has failed to show the existence of a reasoned, nonfrivolous

argument on the law and facts in support of the issues raised on appeal.” Rolland v.

Primesource Staffing, LLC, 497 F.3d 1077, 1079 (10th Cir. 2007). As to the latter,

today’s ruling moots any request to accelerate the case on appeal. There are no

grounds to grant either motion.




                                               6
                                          III

      For the foregoing reasons, we affirm the district court, dismiss on

jurisdictional grounds all of Palmer’s requests for relief from his conviction and

sentence, and deny all of Palmer’s pending appellate motions with the exception of

the motion to expedite, which we dismiss as moot.


                                            Entered for the Court


                                            Mary Beck Briscoe
                                            Circuit Judge




                                                7